  Case 1:19-cv-00715-LO-IDD Document 68-1 Filed 08/26/19 Page 1 of 1 PageID# 955



ALI TOY

5007 Falcon Hollow Rd. McKinney, Texas 750721469-215-96951 alitoy@hotmail.com



                                                                       RCCEi'^D
                                                                       M^.ILRG.:
VIA CERTIFIED MAIL

DISTRICT CLERK                                                     'AUG ? 6 2019
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA                                  CLERls. L   nisir
                                                                 alex.-.::dria. .
ALEXANDRIA DIVISION
401 COURTHOUSE SQ
ALEXANDRIA . VA 22314




  Re: Civil Action No . 1:19-cv-00715;Juul Labs. V. All Toy


Dear DISTRICT CLERK:


Please find enclosed for filing in the above civil action;

1.Objection to Jurisdiction of Ali Toy

2.0bjection to Venue of Ali Toy; and


3.Answer of Ali Toy




Please return a file stamped copy in the enclosed envelope.




Sincerely,
All Toy
